Citation Nr: 0606063	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  01-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Revocation of the forfeiture of entitlement to VA 
compensation benefits as a surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service with the U. S. Armed Forces 
from January 1942 to October 1944.  The appellant was his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO 
determined that the appellant had not submitted that 
requisite new and material evidence to reopen the claim for 
revocation of a prior decision that determined the appellant 
had forfeited her VA compensation benefits as a surviving 
spouse.

The Board issued a decision in November 2001 that also found 
the requisite new and material evidence to reopen the claim 
had not been submitted.  The appellant appealed this decision 
to the U. S. Court of Appeals for Veterans Claims (Court).  
The Court vacated the Board's decision and returned the claim 
for further adjudication.  The Board in turn remanded the 
case in October 2003 so that the appropriate notification of 
VA's duty to assist could be issued to the appellant.

In November 2004, the Board issued a decision that found new 
and material evidence had been submitted and her claim 
regarding revocation was reopened.  The case that then 
remanded for the appropriate notification of appellant rights 
and readjudication on the merits of the claim by the Agency 
of Original Jurisdiction (AOJ).  The case has now returned 
for appellate consideration.



FINDINGS OF FACT

1.  The appellant married the veteran in May 1941.  The 
veteran is presumed to have died in October 1944 while on 
recognized active service.

2.  The lay evidence establishes that the appellant has lived 
with another man since approximately 1945 and that they have 
presented themselves to the public as a married couple.  

3.  The appellant has given contradictory and knowningly 
false lay evidence that has both confirmed and denied her 
relationships and living arrangements since the death of the 
veteran.  Her lay evidence is not credible.  

4.  Beyond any reasonable doubt, the appellant knowingly 
submitted false representations concerning her claims for VA 
benefits.


CONCLUSION OF LAW

The forfeiture declared against the appellant was proper.  38 
U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in February and December 2004.  By means of these 
letters, the appellant was told of the requirements to refute 
the propriety of a VA forfeiture decision.  She was advised 
of her and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to VA.  A 
Statement of the Case (SOC) issued in January 2001 and the 
Supplemental Statements of the Case (SSOC) issued in July 
2004, August 2005, and October 2005 informed her of the 
applicable law and regulations, the evidence reviewed in 
connection with her claim by VA, and the reasons and bases 
for VA's decision.  

In addition, forfeiture of benefits will not be declared 
until the person has been notified by the Chief Attorney or, 
in VA Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth (1) the specific 
charges against the person; (2) a detailed statement of the 
evidence supporting the charges, subject to regulatory 
limitations on disclosure of information; (3) citation and 
discussion of the applicable statute; (4) the right to submit 
a statement or evidence within 60 days, either to rebut the 
charges or to explain the person's position; (5) the right to 
a hearing within 60 days, with representation by counsel of 
the person's own choosing, and that no expenses incurred by a 
claimant, counsel or witness will be paid by the VA.  38 
C.F.R. 3.905(b).  A review of the record in this case 
indicates that such notification was provided by the RO in 
the SOC, SSOCs, and the letter issued to the appellant in 
December 2004.  As discussed below, the appellant requested a 
hearing before the Board and such a hearing was schedule, but 
she failed to appear.

As noted above, the Board reopened this claim in a decision 
issued in November 2004.  The RO was instructed to issue the 
appropriate VCAA notification and readjudicate the issue on 
its merits.  The RO adjudicated the claim on appeal as noted 
in the SSOC issued in October 2005.  The VCAA notification of 
December 2004 was issued prior to this adverse decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 122-23.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  (The appendix 
to the Mayfield decision contains a VA notification letter, 
affirmed by the Court, similar in format to the notification 
letters issued to the appellant in December 2004.)  Id. at 
130-32.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional evidence that 
would be pertinent to the current claim, and, therefore, 
further development of the evidence is not warranted.  
Official documentation of her second marriage has repeatedly 
been requested from the appropriate municipalities in the 
Philippines, but they had consistently responded that such 
records do not exist or have been destroyed.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As this case 
deals with the legal issue of forfeiture due to fraudulent 
evidence, a medical examination or opinion is not required 
for an equitable adjudication of this appeal.  

On her substantive appeal received in August 2001, the 
appellant requested a hearing before the Board.  In a letter 
issued in October 2001, she was informed of her scheduled 
hearing date the following month.  However, she failed to 
report for this hearing.  She has not presented any arguments 
showing good cause for her absence, nor has she requested a 
new hearing.  Based on the above analysis, the Board 
concludes that all pertinent evidence reasonably obtainable 
regarding the issue decided below has been obtained and 
incorporated into the claims file.  

Finally, the Board notes that in its remands of October 2003 
and November 2004, the AOJ was instructed to issue the 
appropriate notification as required by the VCAA and to 
adjudicate the claim on its merits.  Such notification was 
issued in February and December 2004.  The AOJ readjudicated 
this claim on its merits in the SSOC issued in October 2005.  
Therefore, the Board finds that the AOJ has fully complied 
with its remand instructions and these instructions do not 
require any further development.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The surviving spouse of any veteran who died before January 
1, 1957 as the result of injury or disease incurred in or 
aggravated by active military service, in the line of duty, 
during a period of war, shall be entitled to receive monthly 
VA compensation.  38 U.S.C.A. § 1121.

VA law provides that whoever knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a); 
38 C.F.R. § 3.901.

The forfeiture action is an adversarial process initiated by 
the VA Secretary that requires the application of a "beyond a 
reasonable doubt" standard to declare forfeiture.  Thus, it 
involves a standard much higher than the typical claims 
adjudication standard.  See Trilles v. West, 13 Vet. App. 
314, 318, 326-27 (2000).  

The appellant submitted an application for VA compensation as 
a surviving spouse of the veteran (VA Form 8-534) in July 
1953.  To the question "HAS THE WIDOW REMARRIED SINCE DEATH 
OF VETERAN?," the appellant answered "NO."  In a letter 
received by VA in September 1955 (signed by the appellant), 
she characterized herself as the veteran's "unremarried 
widow."  The record reflects that, in January 1956, the 
appellant was awarded entitlement to death compensation as 
the veteran's surviving spouse.

Thereafter, in May 1958, the RO received a letter from BT 
(initials), an individual who claimed that his father was 
living with the appellant.  He reported that his father, FA 
(initials) had lived with the appellant for at least 13 
years, and that they had had five children together in that 
time.  He further reported that his father was actually still 
legally married to his mother, but that he had left her in 
1945 in order to live with the appellant.

The RO subsequently undertook a field investigation, in which 
testimony was obtained from relatives of the appellant and 
FA, as well as members of their local community.  Each of 
these individuals, including the sister of FA, reported that 
he had left his first wife in either 1945 or 1946, and that 
he had been living with the appellant since that time.  
During this investigation, the appellant acknowledged that 
she had entered into an illicit relationship with FA in 1944, 
and that they had had six children together.  She claimed, 
however, that she was merely his mistress, and that she was 
recognized as such by people in her community.  In her 
disposition, which was obtained in October 1958, she also 
stated that "[F.A.] and I lived together in 1946 for the 
first time in Iliolo province in Barrio Uton where I became 
pregnant with [our child] and we decided to live together 
since then until we separated in April of 1958."

In an April 1959 Memorandum Decision, the Office of the 
General Counsel determined that the conduct of the appellant 
and FA living together for a number of years in what appeared 
to be an ostensibly married relationship tended to negate any 
presumption that the prior marriage of FA was subsisting at 
the same time.  Because the appellant had not submitted 
satisfactory proof that the earlier marriage had not been 
dissolved, it was concluded that she could no longer be 
recognized as the veteran's unremarried widow for the purpose 
of receiving VA benefits.

In a letter dated in April 1959, the RO advised the appellant 
that it had considered all evidence of record, and had 
determined that her conduct warranted an inference of 
remarriage that had not been rebutted by clear and convincing 
evidence.  She was informed that payment of her VA benefits 
had been discontinued on that basis.

In July 1970, the appellant filed a claim for restoration of 
her VA death benefits.  Several field investigations were 
subsequently undertaken in order to determine whether the 
appellant was still living with FA in a husband and wife 
relationship.

As explained by the RO in an October 1970 letter to the 
appellant, recently enacted legislation removed the bar to VA 
benefits in the case of remarried widows upon the termination 
of their remarriage through death or divorce.  The RO advised 
the appellant that VA benefits could be granted to her under 
such circumstances, effective January 1, 1971.

Field investigations were conducted throughout the next 
several years.  Following these investigations, in November 
1975, the RO issued an administrative decision, in which it 
determined that the appellant had presented false and 
fraudulent evidence in support of her claim.  In reaching 
this conclusion, the RO noted that, in September 1970, the 
appellant had submitted an affidavit from FA, in which he 
reported that he had been separated from the appellant for 13 
years.

It was also noted that, in May 1971 and June 1971, she 
submitted statements in which she indicated that she was not 
living with anyone.  Thereafter, she also submitted 
affidavits from two individuals who reported that she had not 
lived with anyone since 1958, and statements from three other 
individuals, including FA, who reported that she had 
separated from FA in 1963.

The RO indicated that the appellant was interviewed in June 
1974, at which time she reported that she had separated from 
FA in 1960.  She then changed her statement by saying that 
they had in fact separated in 1969.  She also admitted that a 
previous statement she had made that FA had been living with 
his first wife in 1973 was not true, because she had in fact 
died in 1969.  The appellant indicated that she had lied 
because she was afraid that the truth would prejudice her 
claim.  The RO noted that, during a third interview in 
November 1974, she gave the date of her separation from FA as 
1963.

The RO also noted that a statement had been taken from FA's 
son, who reported that both FA and the appellant had come to 
his wedding in May 1974, and that they were still living 
together at that time.  The RO also noted that numerous other 
statements were taken from individuals who knew the 
appellant, and that all of these individuals confirmed that 
she was still living with FA.  Based on the aforementioned 
evidence, the RO concluded that the appellant had furnished 
false and fraudulent evidence in support of her claim.  For 
this reason, the RO recommended that her case be presented to 
the Director of the Compensation and Pension Service for 
forfeiture consideration.

In a letter dated in November 1975, the RO advised the 
appellant that her case was being presented to the Director 
of the Compensation and Pension Service for forfeiture 
consideration.  The RO explained to the appellant the bases 
of the charges against her, and of her rights in challenging 
these charges.  The record reflects that the appellant did 
not respond to this letter.

In another letter dated in March 1976, the RO informed the 
appellant that a decision had been made that she had 
forfeited all rights to benefits under the laws administered 
by VA.  The RO explained that it had been established beyond 
a reasonable doubt that she had knowingly and intentionally 
presented materially false and fraudulent statements to VA in 
an attempt to support her claim for death benefits.

The record shows that no additional correspondence was 
received from the appellant until October 1988, at which time 
she requested that she be considered for entitlement to VA 
benefits as the surviving spouse of the veteran.  In an April 
1990 letter, the RO advised the appellant that she had 
previously forfeited all rights to benefits under laws 
administered by VA because she had deliberately presented 
false and fraudulent evidence in order to obtain benefits.

Thereafter, in August 1999, the appellant once again 
submitted a statement requesting that she be considered for 
entitlement to VA benefits as the surviving spouse of the 
veteran.  She noted that she had previously been denied such 
benefits, but she requested restoration on the basis that her 
"concubinage husband" was now dead.

In a March 2000 letter, the appellant again requested that 
she be considered for entitlement to VA benefits as the 
surviving spouse of the veteran.  In support of her claim, 
she subsequently submitted an affidavit from two individuals, 
who claimed to have known the appellant for many years.  
These individuals reported that they knew her and FA at the 
time of the investigation, and that they had never lived 
together as husband and wife.  They also essentially reported 
that the appellant was unaware that a document she signed 
during that investigation incorrectly stated the facts 
concerning her relationship with FA.  These individuals 
signed this affidavit in January 2000 and February 2000.

In an April 2000 letter, the RO advised the appellant that 
she had previously forfeited all rights to benefits under 
laws administered by VA.  The RO explained that, even if FA 
were now deceased, that would not alter the fact that she had 
committed fraud by previously submitting false evidence 
regarding the nature of their relationship.  In letters dated 
in June 2000 and July 2000, the RO again advised the 
appellant that she had previously forfeited all rights to 
benefits under laws administered by VA.

Thereafter, in September 2000, she submitted a Notice of 
Disagreement regarding the RO's decisions.  She asserted that 
the RO had no "authentic evidence" from the National 
Statistics Office in Manila that she had married FA.  She 
reiterated this assertion in her Substantive Appeal submitted 
in August 2001. 

In February 2002, VA received a letter prepared by a local 
municipality in the Philippines that affirmed that there was 
no record available of a marriage between the appellant and 
FA.  It was noted that marriage records for the period from 
1944 to 1945 had been destroyed by World War II and the 
municipality could not verify any marriages that took place 
during that period.  

In an affidavit of October 2003, and in other written 
contentions to VA, the appellant has argued that she was not 
aware of the content of the VA depositions that reported she 
had acknowledged presenting fraudulent information to VA and, 
so, any affirmation she made that this statement was true was 
obtained by deceitful means.  She has also insinuated that 
the purported children of FA are in fact not his children and 
that the persons making claims that she was married and/or 
living with FA were acting out of jealously to hurt her 
interest.  Finally, she argues that as VA has been unable to 
produce any document that a marriage in fact took place 
between her and FA, this marriage was not "solemnized" and, 
so, not recognized for VA purposes.  

Based upon a review of the complete record, the Board finds 
that beyond any reasonable doubt, the appellant knowingly 
made false representations in the submissions received 
concerning her claim for VA compensation as a surviving 
spouse.  While the appellant has argued that she did not 
review the material that indicated her admission of being in 
a marriage with FA, she signed this document and attested 
that its contends had been read to her.  The Board finds it 
incredible that the appellant would not have understood these 
declarations prior to her affixing her signature.  Thus, it 
is the Board's determination that the appellant's statements 
that she was not aware of the contends of the 1958 and 1974 
depositions in which she acknowledged her relationship with 
FA and that she had knowingly misrepresented her relationship 
with him, are not credible.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).

Such a finding is supported by the overwhelming lay evidence 
which shows that the appellant had been living with FA, and 
had apparently presented themselves as a married couple.  
While the appellant has presented lay evidence from friends 
and her own family that support her contentions, this 
evidence is not credible in light of her own admissions in 
1958 and 1974, her own repeated inconsistencies regarding the 
existence of a relationship with FA, and the date this 
relationship ended.  She has presented contradictory 
evidence, first denying such a relationship, then claiming 
that such a relationship ended sometime between the late 
1950s to the mid 1970s.  Regardless, the Board finds that the 
lay evidence from disinterested individuals obtained by 
multiple field investigators over decades of investigation 
are more credible than those statements obtained by the 
appellant.

Based on the overwhelming lay evidence and the appellant's 
own statements, it is clear that she knowingly submitted 
false information to VA in order to obtain VA compensation 
prior and subsequent to January 1956.  Her claims to the 
contrary are not supported by the most probative evidence or 
her own conflicting statements.  

She has argued that there is no documentation that she ever 
solemnized her relationship with FA and, therefore, was never 
in a marriage recognized by VA law and regulation.  However, 
the issue was not one of whether the appellant had a valid 
ceremonial marriage.  Rather, the issue was whether she was 
presenting knowingly false information in order to obtain VA 
benefits.  The most credible lay evidence has shown that the 
appellant and FA cohabited together for decades since World 
War II, had children from this relationship, and that they 
presented themselves to the community as husband and wife.  
The Board finds that the appellant's statements and those 
supporting her position were knowingly false.

The appellant's representative has argued that the provisions 
of 38 U.S.C.A. § 1311(e) and 38 C.F.R. § 3.55 allow the grant 
of VA compensation for the appellant as a surviving spouse as 
FA is either no longer living with the appellant, or is now 
deceased.  The lay evidence is clear that the appellant has 
continued to live with FA decades after she claimed that this 
relationship ended.  Regardless, the law and regulations 
sighted to by the representative are designed to allow 
surviving spouses to again obtain death benefits after a 
second marriage or cohabitating relationship has been 
dissolved.  This new law and regulation does not abrogate the 
provisions of 38 U.S.C.A. § 6103 and 38 C.F.R. § 3.901 
regarding forfeiture.  That is, the provisions of 38 U.S.C.A. 
§ 1311 and 38 C.F.R. § 3.55 do not authorize reinstating this 
entitlement once a claimant/appellant has been found to have 
forfeited his or her entitlement to VA benefits due to 
fraudulent claims.

The law is clear that anyone who knowingly makes a false 
statement to VA to procure benefits shall forfeit all 
benefits under VA law and regulation.  In this case, the 
appellant sought VA compensation by directly submitting false 
statements/information regarding her relationship with FA.  
Therefore, the Board must conclude that beyond a reasonable 
doubt, the forfeiture declared against the appellant was 
proper.


ORDER

Forfeiture declared against the appellant pursuant to 38 
U.S.C.A. § 6103(a) having been proper, the appeal is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


